DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 22 December 2021. Claims 1-23 are pending in the application. Claims 12 and 15-23 were previously withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 7, 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 20150114851), in view of Johnson (US 5,456,351).
Regarding claim 1, English teaches a blister package for a contact lens (figure 1 and title), the blister package comprising: a body (figure 4, reference 22), the body comprising a handle (figure 4, reference 34), a bowl (figure 4, reference 26), and a body top surface (figure 4, reference 30), wherein the bowl is recessed from the body top surface (figure 7), the handle extends away from the bowl and terminates at a distal end (figure 7), and the body top surface defines a bowl perimeter sealing surface (figure 3, reference 25); and a foil layer component (figure 2, reference 12 and paragraph 37) comprising a sheet of material (figure 2, reference 12 and paragraph 37) and defining a seal (figure 2, reference 24),  wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl (figure 3, reference 25) wherein the bowl contains a contact lens (paragraph 25).
English does not teach a double layer foil component comprising a sheet of material folded upon itself and defining a seal, a flap, and a fold, the seal and the flap intersecting at the fold, wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl, the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of English to include a double layer foil component comprising a sheet of material folded upon itself and defining a seal, a flap, and a fold, the seal and the flap intersecting at the fold, wherein the seal contacts the bowl perimeter sealing surface around the perimeter of the bowl and seals the bowl, the flap is configured to be pulled away from the seal to form a pull tab, and the pull tab is configured to be pulled so that the seal can be separated from the bowl perimeter sealing surface and the bowl can be opened, as disclosed by Johnson, because including the double layer foil component allows for providing further instructions to the user, for example personal information or details that wouldn’t fit on the first layer, which is hidden from sight, as explained by Johnson (column 4, lines 46-48).
Regarding claim 2, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Johnson teaches the seal is adhered to the body top surface (figure 1-4, reference 12), and the fold contacts the body between the bowl and the distal end of the handle (figure 1-3, reference 22 and figure 1 and 3 of English: the foil component 12 of English is pulled from the side 
Regarding claim 3, English, in view of Johnson, teach all of the claim limitations of claim 2, as shown above. Furthermore, the combination of English modified by Johnson teaches the fold contacts the body at a line along the handle (figure 1 and 3 of English: the foil component 12 is pulled from the side closest to the handle near 20d in order to open the blister pack while holding the handle 34. When modifying the English with the double layer foil component, the user would pull the pull tab from the side opposite the handle of English, thus the fold would contact the body at a line along the handle since removing the foil from the body requires holding the handle which would require the pulling force to opposite the handle).
Regarding claim 4, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, Johnson teaches the seal has a shape (figure 4, reference 12) and the flap has a shape that mirrors the shape of the seal (figure 1).
Regarding claim 6, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the handle comprising a top surface (figure 5, near reference 62) and the seal is adhered to the body at the body top surface and along a portion of the top surface of the handle (figure 1).
Regarding claim 7, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the handle extends from the body top surface and curves downwardly to the distal end (figure 7).
P) and the fold is disposed at a line along the handle and about midway along the length (figure 7, as shown in the annotated figure below: When combining the double layer foil component of Johnson with the blister package of English, the handle of English would have a length LP and the fold would be disposed at a line along the handle and about midway along the length (emphasis added), as claimed. Furthermore, as stated for the rejection of claim 3, the foil component 12 of English is pulled from the side closest to the handle near 20d (figure 1 and 3) in order to open the blister pack while holding the handle 34. When modifying the English with the double layer foil component, the user would pull the pull tab from the side opposite the handle of English [located near reference 25 of figure 3], thus the fold is disposed at a line along the handle and about midway along the length since removing the foil from the body requires holding the handle which would require the pulling force to be opposite the handle).

    PNG
    media_image1.png
    291
    371
    media_image1.png
    Greyscale

Regarding claim 10, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the flap comprises indicia thereon pertaining to a prescription of the contact lens (paragraph 37).

Regarding claim 13, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches the bowl has a depth (figure 7, from 46 to 52ex), a beach is provided that intersects with the bowl (figure 3, near reference 25e and figure 5, near reference 44: the beach is the transition between the bowl and the sealing region), the beach has a depth that is shallower than the depth of the bowl (figure 3, near reference 25e and figure 5, near reference 44 when compared to 52ex), and the bowl perimeter sealing surface surrounds a top opening of the bowl and the beach (figure 3, reference 25e).
Regarding claim 14, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above. Furthermore, English teaches an assembly comprising a plurality of blister packages (figure 11), each blister package comprising a blister package of claim 1 (as shown above in the rejection of claim 1), wherein each blister package has a bowl end (figure 4, reference 22) and a handle end (figure 4, reference 34), and the blister packages are alternately arranged such that, for each adjacent pair of blister packages, the bowl end of one blister package is arranged next to the handle end of the other blister package of the pair (figure 11 and paragraph 22).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 20150114851), in view of Johnson (US 5,456,351), as applied to claim 1 above, and further in view of Abrams et al. (US 5,697,495).
Regarding claim 5, English, in view of Johnson, teach all of the claim limitations of claim 1, as shown above.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of English, in view of Johnson, to include the double layer foil component comprises aluminum foil, as disclosed by Abrams, because including the aluminum foil is a preferred material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, English, in view of Johnson, teach all of the claim limitations of claim 7, as shown above. Furthermore, English teaches the body has a bottom surface (figure 7, reference 48) including an outer bottom surface of the bowl (figure 7, reference 54), the outer bottom surface of the bowl is arranged on a plane (figure 7), and the distal end of the handle terminates at another plane (figure 7).
English, in view of Johnson, do not teach the distal end of the handle terminating at the same plane as the outer bottom surface of the bowl. However, Abrams does teach the distal end of the handle (figure 2and 3, reference 38) terminating at the same plane as the outer bottom surface of the bowl (figure 2 and 3, reference 40).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package of English, in view of Johnson, to include the distal end of the handle terminating at the same plane as the outer bottom surface of the bowl, as disclosed by Abrams, because including this feature allows for a stable base when the package is put down on a flat surface.

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Johnson (US 5,456,351) should be considered non-analogous art. 
First applicant states “Johnson relates to a cup that holds a liquid and a two-part lid that holds a wafer (see Abstract and col. 3, lines 34-35). Johnson states that the cup could hold contact lens solution prepared by mixing substances stored in the lid and cup at col. 6, lines 49-50. The reference to a two-part contact lens solution is just to a solution and is not similar nor the same as a contact lens container that has a contact lens present. There is no description in Johnson that relates to the cup holding a contact lens”. Examiner respectfully disagrees. In response to applicant's argument that Johnson is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the prior art is in the field of the endeavor of the present application. As stated by the applicant above, Johnson states that the container can be used for a contact lens solution. The present application is directed towards a container holding a contact lens, which would inherently sit in contact solution, thus the present invention is directed towards, in part, a container holding contact lens solution. More broadly, both containers are used for holding an item, object and/or solution. Therefore, the prior art reference and present application are in the same field of endeavor.
Next, the applicant states “The cup of Johnson is not referred to as a blister package and thus is not purported to hold a new contact lens therein. Further, the purpose of the two-part lid of Johnson is to hold a wafer within the lid and then provide access to the liquid in the other compartment. Johnson's design is not to provide an easy to grip and pull flap for a blister package like the present invention. Moreover, one skilled in the art, in the area of contact lens packaging and manufacturing, would not look to a two-part lid used to combine two separate items for any guidance or motivation”. In response to applicant's argument that “The cup of Johnson is not referred to as a blister package and thus is not purported to hold a new contact lens therein”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As stated in the rejection above, English discloses the limitations the applicant is arguing aren’t taught by Johnson. The Johnson reference is used to modify the foil component of English. As stated in the rejection, including the double layer foil component of Johnson allows for providing further instructions to the user, for example personal information or details that wouldn’t fit on the first layer, which is hidden from sight, as explained by Johnson (column 4, lines 46-48). Although the motivation provided by Johnson for adding the double layer foil component is not the same as proposed by the applicant, this would also appear to be relevant to Johnson since having the double layer allows for the user to grasp more of the pull tab in order remove the foil in those instances where the seal holding the foil and container together is stronger, thus harder to pull apart.
Applicant continues on pages 10-12 of the remarks filed 22 December 2021, listing MPEP portions and Court decisions regarding non-analogous art. Although these sections and decisions are pertinent when non-analogous art is used in a rejection, they are not relevant in this particular case since the Johnson reference, is in fact, analogous art, as discussed above.
Applicant closes the non-analogous art argument by stating “The presently claimed invention is in the field of blister packages for the sale of new contact lenses, a regulated industry. Here, a problem addressed by the present invention is a blister package that houses a contact lens, and that provides an easy to grip and pull flap for a blister package facilitating removal of the seal and the entirety of a flexible top from a body. This is achieved by the design of the flap recited claim 1. Johnson is so far afield that one of ordinary skill in the art would not look to that art to solve the particular problem at hand. 
Johnson's design is not to provide an easy to grip and pull flap for a blister package like the present invention. Instead, the container of Johnson is for two items that are separated from each other. No such design is needed in English et al. and no such design is claimed in the present invention. The Office Action further asserts that one skilled in the art would modify English et al. with Johnson so as to have more space for 'further instructions', but again the purpose of this design in Johnson is to store the 'wafer' and keep it separated from the other compartment. Accordingly, Johnson would be considered non-analogous art because this reference is not from the same field of endeavor and is not reasonably pertinent to the particular problem the inventor is trying to solve”. As stated by the applicant above, Johnson states that the container can be used for a contact lens solution. The present application is directed towards a container holding a contact lens, which would inherently sit in contact solution, thus the present invention is directed towards, in part, a container holding contact lens solution. More broadly, both containers are used for holding an item, object and/or solution. Therefore, the prior art reference and present application are in the same field of endeavor. The Johnson reference including additional features not claimed by the applicant’s invention is not relevant to the decision of whether the reference is in the same field of endeavor or not. Therefore, since the prior art discloses the claim limitations of claim 1 and both references are in the same field of endeavor, thus analogous art, the claim remains rejected.
Regarding claim 2, applicant states “Johnson fails to teach or suggest a handle. Further, even if the flange 12 of Johnson were to be considered a handle, the fold of Johnson is disposed at the edge and thus would be  considered at a distal end of the flange 12. English et al. cannot remedy this In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection above, English teaches the handle and bowl. Johnson is used to modify the foil layer of English to be a double foil layer. The rejection of claim 2 is based on the teachings of English and how the modification of English would incorporate the double foil layer of Johnson. Since the combination discloses the limitation, the claim remains rejected.
Regarding claim 9, the applicant states “the Office Action asserts that English et al. refers to a handle having a length. The Office Action further asserts that the fold of Johnson would be disposed at a line along the handle and about midway along the length when combined with English et al. However, this assertion is purely speculative and not shown in either English et al. or Johnson. In fact, as mentioned above, even if the flange 12 of Johnson were to be considered a handle, the fold of Johnson is disposed at the edge. Thus, if Johnson were combined with English et al., the fold would be disposed at the distal end of the handle of English et al. and not midway along the length”. Examiner respectfully disagrees. Figure 1 of English shows the blister packs 10 with a sealing member 24 covering the horizontal portion of the body of the blister pack 10 (since the distal portion of the handle 34 is visible, the sealing member 24 only covers the sealing surface shown in figures 1-5 along surface 47 and 46). The sealing member 24 extends from the surface 47 to surface 46 up to the distal end of handle portion 34, best seen in figure 1. The length of the handle is shown as LP in figure 7. The end of the sealing member 24, closest to the distal handle portion 34, would stop at the location shown in annotated figure 7 (shown below).

    PNG
    media_image2.png
    253
    319
    media_image2.png
    Greyscale

When combining the double layer foil component of Johnson with the blister package of English, the handle of English would have a length LP and the fold would be disposed at a line along the handle and about midway along the length (emphasis added), as claimed. The combination of English modified by Johnson teaches the fold contacts the body at a line along the handle (figure 1 and 3 of English: the foil component 12 is pulled from the side closest to the handle near 20d in order to open the blister pack while holding the handle 34. When modifying the English with the double layer foil component, the user would pull the pull tab from the side opposite the handle of English, thus the fold would contact the body at a line along the handle since removing the foil from the body requires holding the handle which would require the pulling force to opposite the handle). Therefore, the claim remains rejected.
Regarding claim 13, the applicant argues “the Office Action refers to a bowl shown in Figure 7 of English et al. as showing a beach. However, the bowl shown in Figure 7 does not intersect with a beach having a shallower depth. Thus, English et al. and Johnson, taken combined or separately, fail to teach or suggest a beach that intersects with a bowl, the beach having a depth that is shallower than the depth of the bowl, as recited in claim 13”. Examiner respectfully disagrees. As stated in the rejection above, English teaches a beach is provided that intersects with the bowl (figure 3, near reference 25e and figure 5, near reference 44: the beach is the transition between the bowl and the sealing region), the beach has a depth that is shallower than the depth of the bowl (figure 3, near reference 25e and figure 5, near 
Regarding dependent claims not discussed above (claims 3-8, 10, 11, 13 and 14), since claim 1, remains rejected, the dependent claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735